Exhibit 10.1

 

PROMISSORY NOTE

 

$5,000,000.00

 

Las Vegas, Nevada

 

 

Dated:  March 13, 2002

 

FOR VALUE RECEIVED, PDS GAMING CORPORATION, a Minnesota corporation (“PDS”), PDS
GAMING CORPORATION-NEVADA, a Nevada corporation (“PDS-NV”), PDS GAMING
CORPORATION-MISSISSIPPI, a Mississippi corporation (“PDS-MS”), and PDS GAMING
CORPORATION-COLORADO, a Colorado corporation (“PDS-CO”) jointly and severally
(PDS, PDS-NV, PDS-MS and PDS-CO are collectively referred to herein as the
“Undersigned”), agree and promise to pay to the order of FIRST SAVINGS BANK (the
“Lender”), its endorsees, successors, participants and assigns (collectively,
the “Holder”), at its principal office at 201 North 3rd Street, Beresford, South
Dakota 57004, or at such other place as the Holder may from time to time
designate, the principal sum of Five Million and 00/100 Dollars ($5,000,000.00)
or so much as may from time to time be disbursed hereon in accordance with the
terms of the Loan Agreement, together with interest on the Principal Balance at
the rate of interest hereinafter set forth, in coin or currency, which, at the
time or times of payment, is legal tender for the payment of public and private
debts in the United States of America.  The terms of this Note shall be read to
the extent possible in a manner consistent with the terms of the Loan Agreement
(defined below), but in the case of a conflict between the terms of this Note
and the Loan Agreement, the terms of this Note shall control.  This Note shall
be payable in the following manner and on all the following terms and at the
following times:

1.     DEFINITIONS.  For purposes of this Note the following terms shall have
the following meanings:

a.     “Default” shall have the meaning given to such term in Section 11 below.

b.     “Default Rate” shall have the meaning given to such term in Section 3(b)
below.

c.     “Installment Payment Date” shall have the meaning given to such term in
Section 7 below.

d.     “Loan” shall mean the Loan defined in the Loan Agreement, evidenced by
the Note.

e.     “Loan Agreement” shall mean the Master Loan Agreement of even date
entered into between the Undersigned, as Borrower, and Lender, wherein Lender
has agreed to loan to the Undersigned the Principal of this Note subject to
compliance with the terms and conditions of such agreement.

f.      “Maturity Date” shall mean April 1, 2005.

g.     “Note” shall mean this Note and any other promissory note evidencing the
Loan.

 

--------------------------------------------------------------------------------


 

h.     “Principal Balance” shall mean the Principal from time to time
outstanding and unpaid on this Note.

i.      “Participation Agreement” shall mean the Loan Participation and
Servicing Agreement of even date herewith between Lender and all Buyers, as such
term is defined in the Participation Agreement, as the same may be amended or
supplemented from time to time in accordance with its terms.

j.      “Required Payment Amount” shall have the meaning given to such term in
the Loan Agreement.

Terms not defined herein or elsewhere in this Note shall have the same meaning
as defined in the Loan Agreement.

2.     DISBURSEMENTS.  Disbursements under this Note are to be made pursuant to
the terms and conditions of the Loan Agreement.

3.     INTEREST RATE.  The Principal Balance of this Note outstanding at the
close of each day shall bear interest at the following per annum rates of
interest:

a.     Loan Rate.  From and after the date of the initial advance, this Note
shall bear interest at a definite and certain per annum rate of interest equal
to eight and one quarter percent (8.25%).

b.     Default Rate.  If a Default (as later defined) occurs under this Note
then, at the option of the Holder hereof, during the entire period during which
such Default shall occur and be continuing interest shall be payable on the
Principal Balance at a per annum rate of interest equal to the lesser of (i) the
maximum lawful rate of interest permitted to be paid on this Note or (ii) Four
Percent (4.00%) plus the Loan Rate (“Default Rate”) whether or not the Holder
has exercised its option to accelerate the maturity of this Note and declare the
entire Principal Balance due and payable.

4.     BASIS OF COMPUTATION.  Interest shall be computed and charged on the
basis the actual number of days elapsed and a 365/360 day year.  Interest shall
commence as to the Principal Balance as such Principal Balance is advanced.

5.     LATE CHARGE.  In the event that any payment required hereunder is not
paid when due, the Undersigned agrees to pay a late charge of $.05 per $1.00 of
unpaid payment to defray the costs of the Holder incident to collecting such
late payment.  This late charge shall apply individually to all payments past
due and there will be no daily pro rata adjustment.  This provision shall not be
deemed to excuse a late payment or be deemed a waiver of any other rights the
Holder may have including the right to declare the entire Principal Balance and
interest immediately due and payable.

6.     TERMS OF PAYMENT.  This Note shall be payable as follows:

a.     Beginning on May 1, 2002, and on the first day of each calendar month
thereafter (each an “Installment Payment Date”) monthly installments of
principal and interest shall be due and payable until this Note is paid in
full.  Each monthly payment shall be in an

 

2

--------------------------------------------------------------------------------


 

amount equal to the monthly amount necessary to fully amortize the then
outstanding Principal Balance and accrued interest under this Note in equal
monthly installments by the Maturity Date.

b.     The Principal Balance shall be payable on the earlier to occur of the
following:

i.              The Maturity Date; or

ii.            Such earlier date as to which payment shall have been accelerated
by virtue of he occurrence of an Event of Default hereunder; or

iii.           The Installment Payment Date next following the Installment
Payment Date on which the Principal Balance declines below $25,000.00;

at which time the entire Principal Balance and all accrued and unpaid interest
thereon, and all other charges payable pursuant to the terms hereof shall in any
event be fully due and payable.

7.     APPLICATION OF PAYMENTS.  So long as a Default does not exist, all
payments shall be applied first to any costs of collection, then to late
charges, then to interest and then to the Principal Balance, and all accrued
unpaid interest thereon, except that if any advance made by Lender on behalf of
the Holder under the terms of any instruments securing this Note is not repaid,
any monies received, at the option of Lender, may first be applied to repay such
advances, plus interest hereon, and the balance, if any, shall be applied as
above.  If a Default exists, Lender may apply any payments received on this Note
to the Principal Balance, interest, late charges or other amounts due from the
Undersigned in such order as Lender, in its sole discretion shall determine.

8.     PREPAYMENT.  At the option of the Borrower, the Principal Balance of the
Loan may be prepaid in whole or in part, at any time after the first year,
without penalty.  Any prepayment shall be made on thirty (30) days advance
written notice to Lender and shall be made only on an Installment Payment Date
and any partial prepayment shall be made in denominations of no less than
$25,000.00.  Such partial prepayments shall be applied to the Principal Balance
in inverse order of installment payment dates.  No prepayment shall postpone the
due dates of monthly installment payments.  Amounts paid or prepaid under this
Note may not be reborrowed.  After a prepayment, the then outstanding Principal
Balance and accrued interest will be reamortized over the period remaining
between the date of the prepayment and the Maturity Date.

9.         SECURITY.  The payment and performance of this Note is secured by the
Security Agreement and other security instruments each of even date herewith
given by the Undersigned to the Lender, each encumbering certain assets of the
Undersigned.

10.      DEFAULT.  If (i) a default be made in any payment when due in
accordance with the terms and conditions of this Note, (ii) an Event of Default
(as defined herein and therein) occurs under this Note, or (iii) an Event of
Default (as defined therein) occurs under the Loan Agreement (any of the events
described in clauses (i), (ii), and (iii) above are herein singularly and
collectively referred to as a “Default”), the entire Principal Balance together
with accrued interest thereon and late charges, if any, shall become immediately
due and payable at the option of Lender, exercised as provided for in the
Participation Agreement.

 

3

--------------------------------------------------------------------------------


 

11.      TIME OF ESSENCE.  Time is of the essence.  No delay or omission on the
part of the Holder or Lender in exercising any right hereunder shall operate as
a waiver of such right of any other remedy under the Loan Agreement or this
Note.  A waiver on any one occasion shall not be construed as a bar to or waiver
of any such right or remedy on a future occasion.

12.      COSTS OF COLLECTION.  In the event of any Default hereunder the
Undersigned agrees to pay the costs of collection including court costs,
arbitration proceedings, and reasonable attorney’s fees (prior to trial, at
trial, and on appeal) incurred by Lender in collecting the indebtedness secured
hereby, or in exercising or defending, or obtaining the right to exercise, the
rights of Lender or any Participant hereunder or under any of the Loan Documents
(as defined in the Loan Agreement).

13.      WAIVER OF PRESENTMENT, ETC.  Presentment for payment, protest and
notice of non-payment are waived.  Consent is given to any extension or
alteration of the time or terms of payment hereof, any renewal, any release of
all or any part of the security given for the payment hereof, any acceptance of
additional security of any kind, and any release of, or resort to, any party
liable for payment hereof.

14.      SAVINGS CLAUSE.  Notwithstanding anything to the contrary set forth in
this instrument, if at any time until payment in full of all of the indebtedness
due hereunder, the interest rate on such indebtedness exceeds the highest rate
of interest permissible under any law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto (the “Maximum Lawful
Rate”), then in such event and so long as the Maximum Lawful Rate would be so
exceeded, the interest rate shall be equal to the Maximum Lawful Rate; provided,
however, that if at any time thereafter the interest rate is less than the
Maximum Lawful Rate, the Undersigned shall continue to pay interest hereunder at
the Maximum Lawful Rate until such time as the total interest received by the
Holder from the making of advances hereunder is equal to the total interest
which the Holder would have received had the interest rate been (but for the
operation of this paragraph) the interest rate payable since the initial funding
of the Loan.  Thereafter, the interest rate payable hereunder shall be the
interest rate provided for in this instrument unless and until the interest rate
so provided for again exceeds the Maximum Lawful Rate, in which event this
paragraph shall again apply.  In no event shall the total interest received by
the Holder pursuant to the terms hereof exceed the amount which such Holder
could lawfully have received had the interest due hereunder been calculated for
the full term hereof at the Maximum Lawful Rate.  In the event that a court of
competent jurisdiction, notwithstanding the provisions of this paragraph, shall
make a final determination that the Holder has received interest in excess of
the Maximum Lawful Rate, the Holder shall, to the extent permitted by applicable
law, promptly apply such excess first to any interest due and not yet paid under
this instrument, then to the outstanding Principal Balance due under this
instrument, then to other unpaid indebtedness and thereafter shall refund any
excess to Undersigned or as a court of competent jurisdiction may otherwise
order.

15.      USE OF PROCEEDS.  The Undersigned warrants and represents that all
funds advanced under this Note shall be applied and are intended solely for the
purposes set forth in the Loan Agreement and not for any personal, family or
household purposes.

16.      GOVERNING LAW; JURISDICTION.  The obligation evidenced by this Note was
negotiated, delivered and accepted in the State of Nevada, the laws of which
state shall in all

 

4

--------------------------------------------------------------------------------


 

respects be controlling in the interpretation and validity of this Note and all
obligations evidenced hereby.  The Undersigned hereby submits itself to the
jurisdiction of the State of Nevada, and the federal courts of the United States
located in such state in respect of all actions arising out of or in connection
with the interpretation or enforcement of this Note and the documents related
hereto.

17.      PARTICIPATION AGREEMENT.  This Note evidences the Undersigned’s debt
with respect to the Loan, and is secured by the Security Agreement.  Any payment
of principal or interest, or premiums or penalty on this Note shall be paid to
Lender.  Notwithstanding any other provision herein or in the Loan Agreement,
this Note and all rights hereunder shall be subject always to the terms of the
Participation Agreement, regardless of any transfer, assignment or endorsement
of this Note.

18.      JOINT AND SEVERAL LIABILITY.  Each of the Undersigned agrees that it is
liable, jointly and severally with each other Undersigned, for the payment of
this Note and all other obligations of the Undersigned under the Loan Agreement,
and that the Holder can enforce such obligations against any Undersigned, in the
Holder’s sole and unlimited discretion.  Without in any way limiting the
generality of the foregoing, each of the Undersigned acknowledges and agrees to
the provisions of the Loan Agreement and by this reference hereby incorporates
such provisions herein as though expressly set forth herein.

19.      WAIVER OF JURY TRIAL.  The Undersigned hereby irrevocably waives any
and all right to trial by jury in any legal proceeding arising out of or
relating to this Note or any of the documents executed in connection therewith
or the transactions contemplated hereby or thereby.

                Executed as of the date first above written.

 

“PDS”

“PDS-NV”

 

 


PDS GAMING CORPORATION


PDS GAMING CORPORATION-

 

NEVADA

 

 

By:

s/ Peter D. Cleary

 

By:

s/ Peter D. Cleary

 

Print Name:

Peter D. Cleary

 

Print Name:

Peter D. Cleary

 

Its:

President

 

Its:

President

 

 

[Signatures continued on next page]

 

5

--------------------------------------------------------------------------------


 

 

“PDS-CO”

“PDS-MS”

 

 


PDS GAMING CORPORATION-


PDS GAMING CORPORATION-

COLORADO

MISSISSIPPI

 

 

By:

s/ Peter D. Cleary

 

By:

s/ Peter D. Cleary

 

Print Name:

Peter D. Cleary

 

Print Name:

Peter D. Cleary

 

Its:

President

 

Its:

President

 

 

 

6

--------------------------------------------------------------------------------